 


110 HRES 1355 EH: Expressing support for designation of Disability Pride Day and recognizing that all people, including those living with disabilities, have the right, responsibility, and ability to be active, contributing members of our society and fully engaged as citizens.
U.S. House of Representatives
2008-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1355 
In the House of Representatives, U. S.,

July 23, 2008
 
RESOLUTION 
Expressing support for designation of Disability Pride Day and recognizing that all people, including those living with disabilities, have the right, responsibility, and ability to be active, contributing members of our society and fully engaged as citizens. 
 
 
Whereas all people, including those with disabilities, should be guaranteed the right to receive a quality education, to be productive members of our workforce, to raise families, to exert control and choice over their own lives, and to have equal opportunity to access and participate in all facets of life; 
Whereas having a disability should be seen as a natural part of human diversity; 
Whereas many people with disabilities share a cultural experience and history; 
Whereas 18 years ago, on July 26, 1990, the Americans with Disabilities Act was signed into law, ending discrimination against and providing equal opportunity for persons with disabilities in employment, education, government services, public accommodations, commercial facilities, and transportation; 
Whereas in spite of the recent efforts to restore the intent of the Americans with Disabilities Act, people with disabilities continue to face tremendous challenges in our society that test their resolve sociologically, emotionally, and psychologically, as well as face negative cultural assumptions based on fears and myths that need to be eliminated and replaced with presumptions of competence, strength, and individual worth; 
Whereas July 26, 2008, is the City of Chicago’s 5th Annual Disability Pride Parade, a celebration that will seek to educate and change the way that people think about and define those with disabilities by promoting the belief that disability is a natural and beautiful part of human diversity in which people living with disabilities can take pride; and 
Whereas July 26, 2008, would be an appropriate day to designate as Disability Pride Day: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of Disability Pride Day; 
(2)acknowledges the efforts of the City of Chicago’s 5th Annual Disability Pride Parade organizers to raise awareness concerning the value of people with disabilities; 
(3)invites the Nation to join in celebrating the pride, the power, and the potential of people with disabilities by celebrating Disability Pride Day; and 
(4)urges public officials and the general public to honor Americans with disabilities by educating themselves on ways to support and encourage understanding of persons with disabilities in our schools, within our diverse workforce, as well as in our communities. 
 
Lorraine C. Miller,Clerk.
